                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

WILLIAM ARTHUR YATES,

            Petitioner,

v.                                            Civil Action No. 1:19-CV-65
                                                       (Kleeh)

CHRISTOPHER GOMEZ, Warden,

            Respondent.


        ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 17],
         GRANTING RESPONDENT’S CORRECTED MOTION TO DISMISS, OR
         IN THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT [DKT.
      NO. 12], DENYING AND DISMISSING PETITION [DKT. NO. 1], AND
    DENYING AS MOOT THE MOTION TO EXPEDITE [DKT. NO. 2] AND MOTION
    FOR FAILURE TO RESPOND IN TWENTY-EIGHT (28) DAYS [DKT. NO. 14]

       On March 25, 2019, pro se Petitioner, William Arthur Yates

(“Petitioner”), an inmate at FCI Morgantown, filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241 [Dkt. No. 1],

and a motion in request and in support for expedited proceedings

[Dkt. No. 2].      Pursuant to 28 U.S.C. § 636 and the local rules,

the Court referred this matter to United States Magistrate Judge

Michael J. Aloi (“Magistrate Judge”) for initial screening and a

report and recommendation.

       On May 16, 2019, the Respondent moved for permission to file

one day out of time, attaching a copy of its dispositive motion,

a    memorandum   in   support,   as   well    as   exhibits   [Dkt.   No.   9].

Respondent’s motions and memorandum inadvertently cited the wrong

case number and the Clerk of Court advised the Respondent of its
YATES V. GOMEZ                                    CIVIL ACTION NO. 1:19-CV-65


error.   Accordingly, on May 20, 2019, Respondent filed a Corrected

Motion for Permission to File Response One Day Out of Time [Dkt.

No. 10].    The Magistrate Judge granted Respondent’s motion [Dkt.

No. 11].   On May 21, 2019, Respondent filed a Corrected Motion to

Dismiss, or in the Alternative, Motion for Summary Judgment [Dkt.

No. 12].   A Roseboro Notice was issued to pro se Petitioner on May

21, 2019, advising him of his right to respond to Respondent’s

corrected motion [Dkt. No. 13].      On May 28, 2019, Petitioner filed

a Motion for Failure to Respond in Twenty-Eight (28) Days [Dkt.

No. 14].

      On December 19, 2019, the Magistrate Judge issued a Report

and   Recommendation    (“R&R”)   [Dkt.     No.   17]   recommending    that

Respondent’s Corrected Motion to Dismiss, or in the Alternative,

Motion for Summary Judgment [Dkt. No. 12], be granted.              The R&R

further recommends that the petition be denied and dismissed with

prejudice [Dkt. No. 17 at 20], and that the motion to expedite

[Dkt. No. 2] and motion for failure to respond [Dkt. No. 14] be

denied as moot.

      The R&R specifically warned that the parties had “fourteen

days from the date of service of this Report and Recommendation

within which to file with the Clerk of this Court, specific written

objections,      identifying   the   portions      of   the    Report    and

Recommendation to which objection is made, and the basis of such

objection” [Dkt. No. 17 at 20].          The R&R stated that the failure

                                     2
YATES V. GOMEZ                                        CIVIL ACTION NO. 1:19-CV-65


to file written objections would constitute a waiver of appellate

review by the Circuit Court of Appeals [Id.]. It further explained

that the failure to file written objections also relieves the Court

of any obligation to conduct a de novo review of the issue

presented [Id. at 20-21].       See Wells v. Shriners Hosp., 109 F.3d

198, 199-200 (4th Cir. 1997); Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).

      The R&R was issued on December 19, 2019, and mailed to

Petitioner, via certified mail, on that same date [Dkt. No. 17-

1].   Service of the R&R was accepted on December 26, 2019 [Dkt.

No. 18].   To date, no objections have been filed.

      When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C).            Otherwise, “the Court may adopt,

without     explanation,       any     of       the     magistrate      judge’s

recommendations” to which there are no objections.               Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).                Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.               See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

      Because    no   party   has    objected,    the    Court    is   under   no

obligation to conduct a de novo review.               Accordingly, the Court

reviewed the R&R for clear error. Upon careful review, and finding

                                       3
YATES V. GOMEZ                               CIVIL ACTION NO. 1:19-CV-65


no clear error, the Court ADOPTS the Report and Recommendation in

its entirety.    The Court ORDERS that:

     1)    Respondent’s Corrected Motion to Dismiss, or in the

           Alternative, Motion for Summary Judgment [Dkt. No.

           12] is GRANTED;

     2)    Pro se Petitioner’s Motion to Expedite [Dkt. NO. 2]

           and Motion for Failure to Respond in Twenty-Eight

           (28) Days [Dkt. No. 14] are DENIED as moot;

     3)    The Petition for writ of habeas corpus [Dkt. No. 1]

           is DENIED and DISMISSED WITH PREJUDICE; and

     3)    The Clerk of Court is DIRECTED to STRIKE this matter

           from the Court’s active docket.

     It is so ORDERED.

     Pursuant to Fed. R. Civ. P. 58, the Court directs the Clerk

of Court to enter a separate judgment order and to transmit copies

of both orders to counsel of record and to the pro se Petitioner,

certified mail, return receipt requested.

DATED: February 18, 2020


                                /s/ Thomas S. Kleeh_________
                                THOMAS S. KLEEH
                                UNITED STATES DISTRICT JUDGE




                                  4
